Citation Nr: 0513243	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-12 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for thrombophlebitis, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1971, and from January 1979 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim for an 
increased rating for his service-connected thrombophlebitis, 
then rated as 10 percent disabling.  By a September 2001 
rating decision, the RO increased to 40 percent the rating 
for his thrombophlebitis, effective January 12, 2001.  As 
this 40-percent evaluation is less than the maximum available 
rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran testified before the Board, 
via videoconference from the RO, in February 2004.  

The Board notes that the veteran raised new issues of service 
connection for a low back disability and a left knee 
disability as secondary to his thrombophlebitis at a hearing 
before the Board in February 2004.  The Board refers these 
matters to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected thrombophlebitis is 
manifested by persistent edema, stasis pigmentation, eczema, 
and persistent ulceration.





CONCLUSION OF LAW

The criteria for an evaluation in of 60 percent, but not 
greater, for thrombophlebitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was diagnosed with thrombophlebitis.  He now has 
a 40 percent disability rating, and he seeks an increased 
rating.  The Board therefore turns to the appropriate 
criteria.

A 40 percent rating is warranted for post-phlebitic syndrome 
of any etiology with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2004).

Since his discharge from service in February 1979, the 
veteran has regularly been treated by private physicians for 
thrombophlebitis and thrombophlebitis-related complaints.  
The veteran submitted his claim for an increased rating in 
January 2001.  In April 2001, he submitted a letter, 
accompanied by photographs of his lower legs, written by his 
treating physician, Jorge Antunez de Mayolo, M.D, indicating 
that his thrombophlebitis was manifested by right leg 
induration, discoloration, eczema, and early ulceration.  The 
"early ulceration" was intermittent rather than persistent.  
The Board notes that these manifestations qualified him for a 
40 percent disability rating, but not a 60 percent rating, 
due to the intermittent nature of his ulcerations.

Now, however, it appears that the veteran's thrombophlebitis 
is manifested by persistent ulceration.  In April 2003, the 
veteran submitted two letters, each written by different 
private treating physicians, which indicated that his 
thrombophlebitis had indeed increased in severity from the 
time of the September 2001 award of an increased rating.  The 
first of these letters was written by Dr. Antunez de Mayolo 
in January 2003.  In his letter, Dr. Antunez de Mayolo quoted 
DC 7121, and stated that the veteran had had postphlebitic 
syndrome in the right lower extremity for several years.  As 
of January 2003, the veteran had "persistent edema in the 
right lower extremity that is asymmetrical compared to the 
left.  He ha[d] chronic subcutaneous induration.  He ha[d] 
marked stases pigmentation in both sites of the right ankle 
and he ha[d] early eczema."  Finally, Dr. Antunez de Mayolo 
stated, "[i]n my view, [the veteran] qualifies for your 
requirements for 60% disability evaluation."  

The second of these letters was written by Dr. Adam Auster, 
another of the veteran's private physicians.  In his letter, 
Dr. Auster stated, "I have been treating [the veteran] since 
1999 for ulcerations of his right foot and leg which is 
secondary to his thrombophlebitis.  Although he is able to 
keep ambulating, he is constantly dealing with these open 
lesions.  We have discussed at home treatment which include 
Bactroban cream on lesions and use Aquaphor for moisturizing 
skin.  [The veteran] presented to me because he is having 
problems keeping these lesions closed.  Some of them are 
secondary to his compression hose, but he needs this to 
control his swelling.  We have been doing hydrotherapy 
treatments in the office.  These lesions will close, but soon 
others will open or the old ones will re-ulcerate."

The Board notes that the veteran also has suffered residuals 
from a 1996 workplace injury involving his right knee; those 
residuals have included deep venous thrombosis and pulmonary 
embolus.  In evaluating the veteran's claim, the Board has 
considered only those symptoms that are attributable to the 
service-connected thrombophlebitis.  

The Board finds that the veteran is entitled to an increased 
rating of 60 percent, but no more.  The Board considers the 
opinions of the veteran's private physicians regarding the 
persistent nature of his thrombophlebitic ulcerations to be 
probative.  Additionally, there is no contrary medical 
opinion of record.  Because there is no evidence that the 
veteran currently suffers from massive board-like edema, or 
that he is in constant pain while at rest, he is not entitled 
to a disability rating of 100 percent.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the veteran's service-connected thrombophlebitis.  The 
evidence does not show that the thrombophlebitis is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the veteran's current rating nor does the evidence show 
frequent hospitalization due to the thrombophlebitis.  For 
this reason, the assignment of extraschedular ratings for the 
veteran's thrombophlebitis is not warranted.



Duties to Notify and Assist the Appellant

At a hearing before the Board held via videoconference in 
February 2004, the appellant waived consideration of 
deficiencies in the sequencing of notice provided to him by 
the RO.  See the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103, 5107 (West 2002).  
Nevertheless, the Board finds that VA has satisfied all 
duties to notify and assist the appellant.  38 U.S.C.A. §§ 
5103, 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  VA has 
also essentially satisfied the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim; this notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in March 2001.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
September 2002 and April 2003; a statement of the case in 
September 2002; and a supplemental statement of the case in 
December 2002.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  Thus, VA has satisfied its "duty 
to notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

A 60 percent disability rating for thrombophlebitis is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


